DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12 are pending.
Claims 1 and 6 are currently amended.

Claim Objections
Claims 1-3 and 5-12 are objected to due to the following informalities:
Regarding claim 1, line 29 should read “are formed integrally with one another”.
Regarding claim 2, the claim should read “the tubular gas introduction pipe…” (two instances) for clear antecedent basis.
Regarding claim 3, the claim should read “the tubular
Regarding claim 5, the claim should read “the tubular gas introduction pipe…” (two instances) for clear antecedent basis.
Regarding claim 6, line 33 should read “are formed integrally with one another”.
Regarding claim 7, the claim should read “the tubular main body…” for clear antecedent basis.
Regarding claim 8, the claim should read “the tubular gas introduction pipe…” (two instances) for clear antecedent basis.
Regarding claim 9, the claim should read “the tubular injector main body…” and “the tubular gas introduction pipe…” for clear antecedent basis.
Regarding claim 10, the claim should read “the tubular injector main body…” and “the tubular gas introduction pipe…” for clear antecedent basis.
Regarding claim 11, the claim should read “the tubular injector main body…” and “the tubular gas introduction pipe…” for clear antecedent basis.
Regarding claim 12, the claim should read “the tubular injector main body…” and “the tubular gas introduction pipe…” for clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada (US Pub. 2015/02735369).
Regarding claim 1, Terada teaches a gas injector ([0050] and Fig. 7, gas supply pipe #40) installed in a vertical heat treatment apparatus ([0030] and Fig. 1, apparatus #100 with gas supply pipe #10, where #40 in Fig. 7 is an alternative embodiment), the gas injector comprising: a tubular injector main body (see annotated Fig. 7 below) disposed inside a vertical reaction container of the vertical heat treatment apparatus (see Fig. 1, embodiment of pipe #10 inside chamber of apparatus #100)  so as to extend in a vertical direction (see Figs. 1 and 7), and having a closed top (Fig. 7, outer pipe with closed top) and a plurality of gas supply holes formed in a sidewall of the tubular injector main body along the vertical direction (Figs. 7-9, gas blow holes #21a and #21b); and 
a tubular gas introduction pipe (see annotated Fig. 7 below) including: a first portion (see below) having a diameter (see below, inside diameter “B”) smaller than a diameter of the tubular injector main body (see below, inside diameter “B” smaller than inside diameter “A” of the outer pipe), and extending in the vertical direction in an internal space of the tubular injector main body (Fig. 7, inner pipe extending vertically inside outer pipe); 
an annular partition (see annotated Fig. 7 below) extending radially outward from a lower end of the first portion (see Fig. 7) to block a gap (see annotated Fig. 7 below) between a lower end of the tubular injector main body and a the lower end of the first portion (see below); 
a second portion (see annotated Fig. 7 below) having a diameter (see below, outer diameter “C” of the second portion) greater than the diameter of the first portion (see below, outer diameter “C” greater than inner diameter “B”), and extending downward from an outer periphery of the annular partition (see below); 
a gas inlet formed in the second portion ([0035] and Fig. 7, inflow opening #22), and in communication with an external gas source ([0035] and Fig. 1, connected to gas supply source #15); and 
a gas introduction port formed in the first portion (see annotated Fig. 7 below), and in communication with2Appl. No. 15/810,768 Attorney Docket No. 35519UResponse to Office Action mailed October 7, 2020the internal space of the tubular injector main body (Fig. 7, all spaces in volume communication with each other), 


    PNG
    media_image1.png
    842
    433
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    748
    296
    media_image2.png
    Greyscale

wherein a central axis of the first portion of the tubular gas introduction pipe in the vertical direction (see annotated Fig. 8 below) is shifted with respect to a central axis of the tubular injector main body in the vertical direction (see annotated Fig. 8 below; Examiner notes the claim limitation “a central axis” is not limited to “the center axis”, as Merriam-Webster dictionary defines “central” as: “situated at, in, or near the center”. As such, Terada meets the limitations of the claims, since “a central axis” of each element are shifted with respect to each other, as shown below), and 

    PNG
    media_image3.png
    355
    335
    media_image3.png
    Greyscale

wherein the tubular injector main body, the first portion, the annular partition, and the second portion are formed integral with one another (Fig. 7, all components rigidly attached to each other).

To clarify the record, the claim limitations “installed in a vertical heat treatment apparatus”, “disposed inside a vertical reaction container of the vertical heat treatment apparatus so as to extend in a vertical direction”, and “in communication with an external gas source” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Terada apparatus explicitly teaches the intended uses, as set forth above.

	
Additionally, the limitation “wherein a central axis of the first portion of the tubular gas introduction pipe in the vertical direction is shifted with respect to a central axis of the tubular injector main body in the vertical direction” could also be interpreted as an intended use of the apparatus, largely due to the phrase “is shifted”. Since the phrase “is shifted” is action-based, it could be interpreted such that if the inner pipe can be pushed off-center, it would meet the limitations of the claim. Further, the inner pipe could be cut and re-attached slightly off center, also meeting the limitations of the claim. 
Applicant may wish to amend the claim to say “wherein a central axis…is located off-center with respect to a central axis…” to negate this interpretation as an intended use. The Terada apparatus would be capable of performing this intended use as explained above, if the gas introduction pipe were pushed off-center or if it were removed and replaced in an off-center position.

Regarding claim 2, Terada teaches wherein the gas introduction pipe is inserted into the internal space such that the tubular injector main body is integrated with the gas introduction pipe (see Fig. 7 as annotated above in claim 1, tubular gas introduction pipe and the injector main body are rigidly attached to each other).

Regarding claim 3, Terada teaches wherein the gas introduction port is opened at an upper end surface of the gas introduction pipe inserted into the internal space (see Fig. 7 as annotated above in claim 1).

Regarding claim 4, Terada teaches wherein the gas introduction port is formed to be higher than the lowermost gas supply hole among the plurality of gas supply holes (see annotated Fig. 7 below, higher than lowest gas blow hole #21a).


    PNG
    media_image4.png
    747
    279
    media_image4.png
    Greyscale


Regarding claim 5, Terada teaches a throttle portion formed in the gas introduction pipe (see annotated Fig. 8 below, opening leading to gas blow hole #21a) to narrow a flow path through which the film forming gas flows (larger inner diameter of flow path #31 than tube leading to gas blow hole #21a, see Fig. 7).

    PNG
    media_image5.png
    331
    281
    media_image5.png
    Greyscale

To clarify the record, the claim limitation “so that a pressure of the film forming gas introduced into the internal space is lower than a pressure of the film forming gas introduced into the gas introduction pipe” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Terada apparatus would be capable of performing the intended use since Terada teaches that gas holes #21a are supplied before gas holes #21b (see Figs. 7-9) and thus would experience a pressure drop in the supplied gas, as is explicitly taught ([0049]).

	
Regarding claim 6, Terada teaches a vertical heat treatment apparatus ([0030] and Fig. 1, apparatus #100) comprising:
a vertical reaction container ([0030] and Fig. 1, outer case #4);
a substrate holder ([0030] and Fig. 1, boat #2) configured to hold a plurality of substrates vertically ([0030] and Fig. 1, wafers #1) arranged in a shelf shape (see Fig. 1), and configured to be loaded into the vertical reaction container (see Fig. 1);
a heater ([0031] and Fig. 1, heater #11) disposed around the vertical reaction container (see Fig. 1); and
a gas injector ([0050] and Fig. 7, gas supply pipe #40 is an alternative embodiment to #10 in Fig. 1), including: 
a tubular injector main body (see annotated Fig. 7 below) disposed inside the vertical reaction container (see Fig. 1, embodiment of pipe #10 inside chamber of apparatus #100) so as to extend in a vertical direction (see Figs. 1 and 7), and having a closed top (Fig. 7, outer pipe with closed top) and a plurality of gas supply holes formed in a sidewall of the tubular injector main body along the vertical direction (Figs. 7-9, gas blow holes #21a and #21b); and 
a tubular gas introduction pipe (see annotated Fig. 7 below) including: a first portion (see below) having a diameter (see below, inside diameter “B”) smaller than a diameter of the tubular injector main body (see below, inside diameter “B” smaller than inside diameter “A” of the outer pipe), and extending in the vertical direction in an internal space of the tubular injector main body (Fig. 7, inner pipe extending vertically inside outer pipe); 
an annular partition (see annotated Fig. 7 below) extending radially outward from a lower end of the first portion (see Fig. 7) to block a gap (see annotated Fig. 7 below) between a lower end of the tubular injector main body and the lower end of the first portion (see below); 
a second portion (see annotated Fig. 7 below) having a diameter (see below, outer diameter “C” of the second portion) greater than the diameter of the first portion (see below, outer diameter “C” greater than inner diameter “B”), and extending downward from an outer periphery of the annular partition (see below); 
a gas inlet formed in the second portion ([0035] and Fig. 7, inflow opening #22), and in communication with an external gas source ([0035] and Fig. 1, connected to gas supply source #15); and 
a gas introduction port formed in the first portion (see annotated Fig. 7 below), and in communication with2Appl. No. 15/810,768 Attorney Docket No. 35519UResponse to Office Action mailed October 7, 2020the internal space of the tubular injector main body (Fig. 7, all spaces in volume communication with each other), 


    PNG
    media_image1.png
    842
    433
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    748
    296
    media_image2.png
    Greyscale

wherein a central axis of the first portion of the tubular gas introduction pipe in the vertical direction (see annotated Fig. 8 below) is shifted with respect to a central axis of the tubular injector main body in the vertical direction (see annotated Fig. 8 below; Examiner notes the claim limitation “a central axis” is not limited to “the center axis”, as Merriam-Webster dictionary defines “central” as: “situated at, in, or near the center”. As such, Terada meets the limitations of the claims, since “a central axis” of each element are shifted with respect to each other, as shown below), and 

    PNG
    media_image3.png
    355
    335
    media_image3.png
    Greyscale

wherein the tubular injector main body, the first portion, the annular partition, and the second portion are formed integral with one another (Fig. 7, all components rigidly attached to each other).

To clarify the record, the claim limitation “configured to hold a plurality of substrates vertically arranged in a shelf shape, and configured to be loaded into the vertical reaction container” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Terada apparatus explicitly teaches the intended use, as set forth above.

	
Additionally, the limitation “wherein a central axis of the first portion of the tubular gas introduction pipe in the vertical direction is shifted with respect to a central axis of the tubular injector main body in the vertical direction” could also be interpreted as an intended use of the apparatus, largely due to the phrase “is shifted”. Since the phrase “is shifted” is action-based, it could be interpreted such that if the inner pipe can be pushed off-center, it would meet the limitations of the claim. Further, the inner pipe could be cut and re-attached slightly off center, also meeting the limitations of the claim. 
Applicant may wish to amend the claim to say “wherein a central axis…is located off-center with respect to a central axis…” to negate this interpretation as an intended use. The Terada apparatus would be capable of performing this intended use as explained above, if the gas introduction pipe were pushed off-center or if it were removed and replaced in an off-center position.

Regarding claim 7, Terada teaches an exhaust part installed in the vertical reaction container ([0031] and Fig. 1, exhaust pipe #18, valve #16, and pump #17) at a position at which the film forming gas supplied from the tubular gas injector into the vertical reaction container flows downward and subsequently is exhausted outward of the vertical reaction container (see Fig. 1, gas flows from the top of the chamber after being supplied, and downwards toward the pump #17).

Regarding claim 8, Terada teaches a film forming gas supply part ([0031] and Fig. 1, gas supply source #15, flow controller #14, and valve #13) configured to supply the film forming gas ([0033]: supplies source gas) toward the gas inlet of the gas introduction pipe (see Figs. 1 and 7, toward the lower end of pipe #10, shown alternatively in Fig. 7 as annotated above), wherein the film forming gas contains a component which is thermally decomposed ([0031] and Fig. 1: heater #11) to form a film ([0034]: films formed).

To clarify the record, the claim limitations “configured to supply the film forming gas toward the gas inlet of the gas introduction pipe” and “which is thermally decomposed to form a film on an inner surface of the tubular injector main body or the gas introduction pipe” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The Terada apparatus would be capable of forming films on any surface of the apparatus that receives heat from the heater (Fig. 1, heater #11) and is in contact with the source gas ([0031] and [0034]).

Regarding claim 9, Terada teaches wherein a lateral wall surface of the injector main body and a lateral wall surface of the gas introduction pipe are connected to each other (see annotated Fig 7 below, two bolded “lateral wall surfaces”).

    PNG
    media_image6.png
    751
    433
    media_image6.png
    Greyscale


Regarding claim 10, Terada teaches wherein a notch (see annotated Fig. 7 below, hole formed in lower main body surface; Merriam-Webster dictionary defines “notch” as a “deep close pass: gap”, and a “gap” as “a separation in space”, which is the hole identified below) is formed in the injector main body, and a portion of a lateral surface and a portion of an upper surface of the gas introduction pipe are inserted into the notch (see below).

    PNG
    media_image7.png
    158
    520
    media_image7.png
    Greyscale


Regarding claim 11, Terada teaches wherein a lateral wall surface of the injector main body and a lateral wall surface of the gas introduction pipe are connected to each other (see annotated Fig 7 below, two bolded “lateral wall surfaces”).

    PNG
    media_image6.png
    751
    433
    media_image6.png
    Greyscale


Regarding claim 12, Terada teaches wherein a notch (see annotated Fig. 7 below, hole formed in lower main body surface; Merriam-Webster dictionary defines “notch” as a “deep close pass: gap”, and a “gap” as “a separation in space”, which is the hole identified below) is formed in the injector main body, and a portion of a lateral surface and a portion of an upper surface of the gas introduction pipe are inserted into the notch (see below).

    PNG
    media_image7.png
    158
    520
    media_image7.png
    Greyscale


Response to Arguments
Applicant argues (Remarks, pgs. 9-12) that the prior art of record, notably Takebayashi, fails to teach the limitations of claims 1 and 6, as amended. Without commenting on the merits of Applicant’s arguments, the Takebayashi reference is no longer being used to reject the limitations of claim 1, rendering the arguments moot. The Terada reference anticipates the limitations of claims 1-12, as is set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718